Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments regarding the amendment not being taught or suggested by the cited references: Examiner respectfully disagrees. DelGrosso teaches a locking pin that is adjacent to the shaft and abutting the head of the latch bolt to obstruct the head from being moved into the door. The head of the latch bolt is the area of the latch bolt to the left of the locking pin. The pin abuts the head of the latch bolt, preventing it from being moved into the door, while simultaneously being adjacent to the shaft. Examiner points out that the despite the pin going through the shaft, it is still adjacent to a portion of the shaft. Examiner suggests focusing the claim language on pin being completely above the shaft while still abutting the head portion.
Regarding Applicant’s argument regarding the size of the head of the latch bolt: Examiner respectfully disagrees. The substitution of a head larger than the shaft would be recognized as a simple substitution by one or ordinary skill in the art, and could be accomplished without undue experimentation and would yield the same result, providing a latch bolt. Applicant’s argument that there is no relevance of the head size relative to the shaft in regards to the obstruction of movement of the head in any cited reference is noted, but the references cited by the examiner already provide a head that is obstructed by the pin, regardless of the head size. The head size is only a matter of simple substitution. See MPEP 2143, subsection I.B. (3). The rejection is maintained.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675